Citation Nr: 0313991	
Decision Date: 06/26/03    Archive Date: 06/30/03	

DOCKET NO.  95-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had periods of active service from January 1964 
to December 1966 and from November 1973 to April 1974.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision of the VARO 
in Cleveland.

As indicated in a May 2000 procedural remand by the Board for 
hearing clarification purposes, notation was made that the 
veteran's accredited representative appeared to have raised 
the issues of the veteran's entitlement to nonservice-
connected pension benefits, a total compensation rating based 
on individual unemployability by reason of service-connected 
disability, and an earlier effective date for the grant of 
service connection for PTSD.  In a January 2003 rating 
decision, entitlement to an earlier effective date for the 
award of service connection for PTSD was granted, with an 
effective date assigned of September 7, 1990.  Entitlement to 
a total disability rating based on unemployability due to 
service-connected disability was denied.

The veteran's accredited representative points out in her May 
2003 informal hearing presentation that the veteran has not 
been accorded a rating examination for compensation purposes 
by VA since 1998.  Since that time, he has been hospitalized 
on at least two separate occasions, the most recent being in 
late 2002.  In September 2002 he was admitted to the Homeless 
Domiciliary Program for polysubstance abuse treatment.  His 
PTSD was noted by history only.  At the time of discharge 
from hospitalization he was described as homeless and 
unemployed.  He was encouraged to pursue follow-up treatment.  
There is no record pertaining to his psychiatric status 
subsequent thereto.

The Board notes that it is unclear whether the RO has 
adequately provided the veteran with the notice to which he 
is entitled under 38 U.S.C.A. § 5103(a) and 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence in support of a claim.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment from VA and non-VA health care 
providers who have treated him in recent 
years for his service-connected PTSD.  
With any necessary authorization from 
him, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, to specifically include any 
medical treatment records from the VA 
Medical Center, Brecksville, Ohio, since 
late 2002. 

2.  The RO should ensure that its efforts 
to obtain the identified records are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  After completion of the above, the RO 
is to make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination in order to determine the 
current nature and extent of impairment 
attributable to his service-connected 
PTSD.  All indicated testing, to include 
psychological testing, should be 
conducted.  The examiner should indicate 
whether it is possible to distinguish the 
symptoms of any other psychiatric 
disorders or poly drug abuse from the 
symptoms associated with the veteran's 
PTSD.  The examiner should also express 
an opinion as to whether any current 
dysthymic disorder or other psychiatric 
disorder is secondary to the PTSD or is 
part and parcel of that disorder.  A 
global assessment of functioning score 
should be provided for the impairment 
attributable to the PTSD and the related 
psychiatric disorders and the examiner 
should opine as to the impact of the 
veteran's PTSD on his ability to obtain 
and maintain any form of gainful 
employment.  The claims file, along with 
all additional evidence obtained pursuant 
to the requested above, should be made 
available to the examiner for review.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.

Then, the RO should readjudicate the claim.  If the benefit 
sought is not granted to the veteran's satisfaction, a 
supplemental statement of the case should be issued.  This 
should contain, among other things, a summary of the evidence 
received since the last supplemental statement of the case 
was issued in January 2003.  

The purpose of this REMAND is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




